Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen et al US2016/0150978.

Regarding claims 13 and 18, Yuen discloses a device comprising: one or more sensors configured to detect and measure motion and output one or more signals indicative of the measured motion[0031,0099][see fig.15]; one or more light sources configured to emit light[0021-0022,8[see fig.5-6.8]], one or more light detectors configured to detect a reflection of the emitted light[0021 -
Regarding claim 14, wherein the one or more sensors include an accelerometer and the one or more signals are acceleration signals [0031,0099, 0108, 0111, 0140-00145, 0150, 0151],
Regarding claim 15, Yuen wherein determining whether the motion is associated with the at least one of walking, bicycling[0010,0096,0136,0153-0154] includes: determining whether an acceleration signal value of at least one of the acceleration signals is within a predetermined range of acceleration signal values; and determining whether a step count is within a range of step count values [0031,0099,0108,0111,0140-00145, 0150,0151],
Regarding claim 17, Yuen discloses a battery configured to supply power to the device [0149], wherein the battery has a battery level; and at least one of the one or more light sources or the one or more light detectors are capable of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira US2016/0038045 in view Yuen et al US2016/0150978.

Regarding claims 13 and 18, Shapira discloses a device comprising: one or more sensors(106) configured to detect and measure motion and output one or more signals indicative of the measured motion[see fig. 1 ]; one or more light sources(102) configured to emit light[see fig. 1 ], one or more light detectors(104) configured to detect a reflection of the emitted light[fig.1], and a processor (108)[see fig. 1 ]. emitting the light with the one or more light sources (102); detecting the reflection of the emitted light with the one or more light detectors (104); and determining physiological information based on the reflection of the emitted light[see fig. 1 [0014-0018]][0025-0028]. Shapira discloses substantially the invention as claimed but failed to disclose determining 
However, Yuen discloses determining whether the measured motion meets one or more continuous motion criteria; determine whether the measured motion is associated with at least one of walking, bicycling[0010,0096,0136,0153-0154]
and in accordance with the measured motion meeting the one or more continuous motion criteria and the measured motion being associated with at least one of walking, bicycling[0010,0096,0136,0153-0154]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Shapira to determining whether the measured motion meets one or more continuous motion criteria; determine whether the measured motion is associated with at least one of walking, climbing stairs or bicycling and in accordance with the measured motion meeting the one or more continuous motion criteria and the measured motion being associated with at least one of walking, climbing stairs or bicycling in view of Yuen teachings to yield a predictable result of determining the user heart rate[abstract of Yuen],
Regarding claims 14,15 and 20, Shapira discloses wherein the one or more sensors include an accelerometer (106) and the one or more signals are acceleration signals, wherein determining whether the motion is associated with the at least one of walking, bicycling[0010,0096,0136,0153-0154] includes: 
Regarding claim 16, Shapira discloses a counter (105b), wherein a value of the counter is continually incremented until the value of the counter meets an intersampling wait time threshold: and wherein the switching a mode of one or more light sources (102) and the one or more light detectors (104) to a
predetermined activity mode is delayed until the value of the counter meets the inter-sampling wait time threshold [fig. 1 of Shapira].
Regarding claim 19, Shapira discloses wherein determining whether the motion information meets one or more continuous motion criteria includes: determining whether the motion information is within a range of motion signal values for a continuous motion time period [fig.5D-5E of Shapira][00520-054 of Shapira].
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant argued that Yuen does not teach or suggest determining whether any measured motion is associated with walking, climbing stairs, or bicycling. 
The examiner respectfully disagrees, for Yuen discloses determine whether the measured motion is associated with at least one of walking, bicycling [0010,0096,0136,0153-0154]. For this reason, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762